Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 11, 2015

The Court of Appeals hereby passes the following order:

A16A0021. VERNON CREWS v. THE STATE.

      Vernon Crews was convicted of four counts of child molestation and one count
of aggravated sodomy, and his conviction was affirmed on appeal. See Crews v. State,
269 Ga. App. 814 (605 SE2d 381) (2004). Years later, Crews filed an extraordinary
motion for new trial, which the trial court denied. Crews seeks to appeal this ruling.
      An order denying an extraordinary motion for a new trial must be appealed by
application for discretionary appeal. See OCGA § 5-6-35 (a) (7); Balkcom v. State,
227 Ga. App. 327, 329 (489 SE2d 129) (1997). Because Crews failed to comply with
the discretionary appeal procedure, we lack jurisdiction over this appeal, which is
hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            09/11/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.